                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

HILTON HUDSON,                                     )
                                                   )
               Plaintiff,                          )
                                                   )           No. 17 C 7493
       v.                                          )
                                                   )           Judge Sara L. Ellis
ERIC ZETTERGREN, an individual,                    )
ERIK PAYNE, an individual, MATTHEW                 )
LIEBERMANN, an individual, BRIAN                   )
BENTON, an individual, and the CITY OF             )
JOLIET, an Illinois municipal corporation,         )
                                                   )
               Defendants.                         )

                                     OPINION AND ORDER

       On March 6, 2016, Defendants Eric Zettergren, Erik Payne, and Matthew Liebermann

(the “Defendant Officers”), Joliet police officers, stopped Plaintiff Hilton Hudson for having a

broken taillight and ultimately towed Hudson’s car. Hudson has not recovered his car because of

fines and costs he owes to the Joliet Police Department. Hudson filed this suit against the

Defendant Officers, Brian Benton, the Joliet Chief of Police, and the City of Joliet (the “City”).

The Court dismissed a number of Hudson’s claims in ruling on Defendants’ motion to dismiss

but allowed him to proceed on his claims for retaliation (Count One), illegal search (Count Two),

deliberate indifference (Count Three), and a permanent injunction (Count Ten). Defendants have

moved for summary judgment on these remaining claims. Hudson did not respond to

Defendants’ motion. 1 Because the evidence in the record does not support Hudson’s retaliation


1
 The Court previously dismissed Hudson’s claims for failure to prosecute them. [43]. The Court granted
Hudson’s motion to reinstate his case over Defendants’ objection but warned Hudson that a failure to
participate in the summary judgment process would result in a dismissal of his claims with prejudice.
[47]. Despite this explicit warning, Hudson did not respond to Defendants’ motion for summary
judgment. The Court, nevertheless, proceeds with its ruling rather than simply dismissing Hudson’s
claims with prejudice to provide a fuller basis for its decision.
and deliberate indifference claims, qualified immunity bars the illegal search claim, and his

request for a permanent injunction is moot, the Court grants Defendants’ motion for summary

judgment.

                                          BACKGROUND 2

        On March 6, 2016 around 12:35 a.m., the Defendant Officers stopped Hudson and his

passenger, Kaprison Holmes, while Hudson was driving his 2003 Buick LeSabre in the vicinity

of Second or Third and Mississippi Avenues in Joliet, Illinois. Hudson was the registered owner

of the Buick, a fact Payne confirmed after the stop by running the 2003 Buick’s license plate

through the police database. The Defendant Officers stopped Hudson because he had a broken

taillight. After Hudson pulled over, Zettergren approached Hudson. Based on his belief that the

area was known for a high level of gang, gun, and drug activity and for officer safety purposes,

Zettergren directed Hudson to step out of the car and stand by its trunk. Liebermann approached

Holmes, who revealed he was on parole. Liebermann also ordered Holmes to step out of the car

and stand by its trunk.

        Liebermann told Zettergren and Payne that Holmes was on parole. From their experience

in law enforcement, Liebermann and Zettergren understood that law enforcement officers may

search individuals on parole and the surrounding area without obtaining consent for the search.

Based on this understanding, Zettergren and Liebermann searched the Buick. Zettergren first

searched the immediate vicinity of the driver’s seat and found an open and partially consumed

bottle of vodka under the driver’s seat. Zettergren then issued Hudson two citations for the

broken taillight and the open alcohol. The state court later dismissed the citations without

hearing after the Defendant Officers did not appear in court.


2
 The facts in the background section are derived from the Joint Statement of Undisputed Material Facts.
The Court takes the facts in the light most favorable to Hudson, the non-movant.

                                                   2
       The Defendant Officers towed Hudson’s car towed based on the open alcohol violation.

The City has an ordinance providing that police officers shall impound and tow a car when the

officers “ha[ve] cause to believe that a motor vehicle has been used in connection with” certain

violations. Doc. 52 ¶ 48. These violations include the illegal transportation of alcohol in

violation of 625 Ill. Comp. Stat. 5/11-502, which prohibits the transport or possession of alcohol

in the passenger area unless it is in the original container with an unbroken seal. Under the

City’s ordinance, the vehicle owner is responsible for the administrative fee and towing

expenses, in addition to any other fines for the underlying offense, before the City will release

the car from impound. The owner may challenge the tow at either an emergency hearing that

occurs within two business days of the owner’s demand or a regularly scheduled administrative

hearing. An administrative hearing officer conducts the hearings according to specific

procedures that allow affected individuals to have attorney representation. If the hearing officer

determines that no probable cause existed for the tow and impoundment, the City becomes

responsible for all costs. Hudson did not request an emergency hearing to challenge the towing

of his 2003 Buick and did not appear at any regularly scheduled administrative hearing to

challenge the towing. He indicated he would not pay even fifty cents for the towing and so did

not recover his car.

       Although the March 6, 2016 traffic stop was Hudson’s first interaction with the

Defendant Officers, it was not his first encounter with the Joliet Police Department. On

September 18, 2003 and May 13, 2008, other Joliet police officers arrested Hudson during traffic

stops. Hudson pleaded guilty to felonies in both cases. Joliet police officers also arrested

Hudson on July 30, 2011, but the state dismissed the felony charges in that case in December

2011 as part of a plea deal in which Hudson pleaded guilty to attempted forgery. On August 5,



                                                 3
2013, Hudson filed a civil suit against the City, as well as several Joliet police officers not named

in this suit. That case ultimately settled. The Defendant Officers had some general knowledge

of Hudson at the time of the stop as someone whom the Joliet Police Department had arrested

several times. Payne also knew that Hudson previously spent time in the Will County Jail. But

they did not know anything about Hudson’s prior civil rights suit against the City and had not

spoken to Benton about Hudson or his pending lawsuit prior to the stop.

       Hudson filed a formal complaint against the Defendant Officers based on the March 6,

2016 traffic stop. The Joliet Police Department has an Internal Affairs Division (“IAD”) that

investigates and addresses misconduct allegations against Joliet police officers. Lieutenant Marc

Reid, who was the head of IAD between 2012 and 2018, followed standard IAD procedure to

investigate Hudson’s complaint. This procedure includes interviewing the complainant, involved

officers, and any other cooperative witnesses, in addition to reviewing any physical evidence.

IAD then reports its conclusions, which typically fall into four categories: (1) exonerated, (2) not

sustained, (3) sustained, or (4) administratively closed. With respect to Hudson’s complaint,

Reid audio-recorded interviews of Hudson and the Defendant Officers. He also tried to contact

Holmes on several occasions, but Holmes did not respond. Hudson ultimately received a letter

from Joliet Police Department Deputy Chief Tab Jensen informing him that IAD exonerated

Zettergren and Liebermann with respect to Hudson’s charge of an unlawful stop and search.

IAD also did not sustain Hudson’s complaint of coarse and disrespectful language against Payne.

       Hudson does not have personal knowledge of how IAD operates, other lawsuits against

the Joliet Police Department, how many people the Joliet Police Department arrests or tickets in

an average year, or the percentage of charges based on Joliet Police Department actions that are




                                                 4
dismissed before trial. During Reid’s tenure as head of IAD, IAD sustained multiple allegations

of misconduct against a Joliet police officer and imposed discipline on that officer.

                                       LEGAL STANDARD

       Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

To determine whether a genuine issue of fact exists, the Court must pierce the pleadings and

assess the proof as presented in depositions, answers to interrogatories, admissions, and

affidavits that are part of the record. Fed. R. Civ. P. 56 & advisory committee’s notes. The party

seeking summary judgment bears the initial burden of proving that no genuine issue of material

fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In response, the non-moving

party cannot rest on mere pleadings alone but must use the evidentiary tools listed above to

identify specific material facts that demonstrate a genuine issue for trial. Id. at 324; Insolia v.

Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). Although a bare contention that an issue

of fact exists does not create a factual dispute, Bellaver v. Quanex Corp., 200 F.3d 485, 492 (7th

Cir. 2000), the Court must construe all facts in a light most favorable to the non-moving party

and draw all reasonable inferences in that party’s favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986).

                                            ANALYSIS

       Despite participating in the drafting of the Joint Statement of Undisputed Facts, Hudson

did not file a response to Defendants’ motion for summary judgment. His failure to do so,

however, does not automatically entitle Defendants to judgment on the remaining claims in

Hudson’s complaint. Keeton v. Morningstar, Inc., 667 F.3d 877, 884 (7th Cir. 2012). Instead,

the Court must still ensure that Defendants are entitled to judgment as a matter of law. Id.



                                                  5
I.     Retaliation (Count One)

       First, Hudson claims that the Defendant Officers undertook the traffic stop and

subsequent search and seizure of his vehicle in retaliation for Hudson’s prior interactions with

the City and its officers, including Hudson’s prior lawsuit accusing the Joliet police of illegal

searches and police misconduct. To prevail on his First Amendment retaliation claim, Hudson

must establish that “(1) he engaged in constitutionally protected speech; (2) he suffered a

deprivation likely to deter his free speech; and (3) his protected speech was at least a motivating

factor for the deprivation.” Lavite v. Dunstan, 932 F.3d 1020, 1031 (7th Cir. 2019). Even

assuming that Hudson can meet the first two factors, the evidence in the record does not create a

genuine issue of fact as to causation. According to the record, Hudson and the Defendant

Officers had no prior interactions, and the Defendant Officers only knew of Hudson generally

based on prior arrests by other Joliet police officers. The Defendant Officers all attested that

they did not know anything about Hudson’s prior suit against the City at the time of the traffic

stop and had not spoken to Benton about Hudson prior to that stop. Without anything other than

the conclusory allegations in his complaint to support the causation element, Hudson cannot

prevail on his retaliation claim. See Roger Whitmore’s Auto. Servs., Inc v. Lake Cty., Ill., 424

F.3d 659, 669 (7th Cir. 2005) (to defeat summary judgment, a plaintiff must present more than

just speculation that an action occurred as retaliation for protected conduct).

II.    Illegal Search (Count Two)

       The Court next addresses Hudson’s illegal search claim. As the Court noted in ruling on

Defendants’ motion to dismiss, a search subsequent to a legitimate stop could violate the Fourth

Amendment, depending on the circumstances. Defendants argue that the Fourth Amendment

allowed them to search Hudson’s car given that Holmes, a passenger in that car, admitted to



                                                  6
being on parole. The Supreme Court has recognized that parolees have diminished expectations

of privacy because parole serves as an alternative to continued imprisonment that is conditioned

on compliance with certain conditions. Samson v. California, 547 U.S. 843, 850 (2006). In

examining California’s general search condition for parolees, which required a parolee to submit

to suspicionless searches by parole officers or police officers at any time, the Samson Court

concluded that the Fourth Amendment did not require reasonable suspicion for a valid search of

a parolee. Id. at 857. The Illinois Supreme Court has applied Samson to Illinois’ mandatory

search condition for those on mandatory supervised release, like Holmes. People v. Wilson, 228

Ill. 2d 35, 49–50 (2008).

       Zettergren and Liebermann stated that they searched Hudson’s car based on their

understanding that Holmes’ status as a parolee entitled them to search the car in which he was

found. See United States v. White, 781 F.3d 858, 862–63 (7th Cir. 2015) (warrantless and

suspicionless search of parolee’s property is reasonable where officers know of parolee’s status

at the time of the search). The record does not clearly indicate whether the Defendant Officers

knew who owned the Buick at the time of the search. The fact that Hudson, not Holmes, owned

the car could impact the constitutionality of the search. However, qualified immunity shields the

Defendant Officers from Hudson’s claim because they did not violate clearly established law.

See White v. Pauly, --- U.S. ----, 137 S. Ct. 548, 551 (2017) (“Qualified immunity attaches when

an official’s conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” (citation omitted) (internal quotation marks

omitted)). The Defendant Officers contend that a reasonable officer could believe that he could

search the Buick based on Holmes’ status as a parolee, with no published opinion forbidding the

search. As discussed, the Supreme Court has allowed for a search of a parolee without requiring



                                                  7
reasonable suspicion or probable cause, Samson, 547 U.S. at 857, and the Seventh Circuit has

applied Samson to a search of a parolee’s property, White, 781 F.3d at 862–63. Hudson has the

burden of presenting clearly established law that the Defendant Officers violated to defeat their

assertion of the defense. See Ewell v. Toney, 853 F.3d 911, 919 (7th Cir. 2017) (“Qualified

immunity is an affirmative defense, but the plaintiff carries the burden of defeating it once it is

raised. To defeat the qualified immunity defense, a plaintiff must show: (1) that the defendant

violated a constitutional right, and (2) that the right was clearly established at the time so that it

would have been clear to a reasonable officer that her conduct was unlawful in the situation.”

(citations omitted)). Hudson has not carried this burden given his failure to respond to

Defendants’ motion, and so the Court grants summary judgment for the Defendant Officers on

the illegal search claim.

III.    Monell Policy and Practices (Count Three)

        Hudson also seeks to hold the City and Benton, its Police Chief, responsible for the

allegedly illegal search and seizure of his vehicle. Hudson claims that the City adopted and

implemented careless and reckless policies, customs, or practices that include allowing officers

to search drivers without probable cause. A plaintiff may base Monell liability on (1) an express

policy that, when enforced, causes a constitutional violation; (2) a widespread practice that,

although not authorized by written law or express municipal policy, is so permanent and well-

settled as to constitute a custom or usage with the force of law; or (3) a constitutional injury

caused by a person with final policymaking authority. McCormick v. City of Chicago, 230 F.3d

319, 324 (7th Cir. 2000). The policy or practice “must be the direct cause or moving force

behind the constitutional violation.” Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917,

927 (7th Cir. 2004) (citation omitted) (internal quotation marks omitted).



                                                   8
       Although the Court allowed Hudson’s Monell claim to proceed at the pleading stage

based on Hudson’s alleged personal experience, these allegations do not suffice at the summary

judgment stage. See Barwicks v. Dart, No. 14-cv-8791, 2016 WL 3418570, at *4 (N.D. Ill. June

22, 2016) (although a plaintiff “need only allege a pattern or practice, not put forth the full

panoply of evidence from which a reasonable factfinder could conclude such a pattern exists,”

the plaintiff must do more to prove his claim at summary judgment and cannot rely on a single

incident to do so). The record does not include any additional support, aside from Hudson’s one

experience involving the search and seizure of his vehicle, to suggest that the City had an

unconstitutional custom or practice. See Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 796 (7th

Cir. 2014) (“Such isolated incidents do not add up to a pattern of behavior that would support an

inference of a custom or policy, as required to find that Wexford as an institution/corporation

was deliberately indifferent to Shields’ needs.”); Davis v. Carter, 452 F.3d 686, 694 (7th Cir.

2006) (a plaintiff can meet his burden to demonstrate a widespread practice or custom by

“present[ing] competent evidence tending to show a general pattern of repeated behavior (i.e.,

something greater than a mere isolated event”). Therefore, the Court grants judgment for the

City and Benton on Hudson’s Monell claim.

IV.    Permanent Injunction (Count Ten)

       Finally, the City argues that Hudson cannot obtain a permanent injunction against the

City’s towing ordinance. Injunctive relief requires “ongoing or imminent harm.” FTC v. Credit

Bureau Ctr., LLC, 937 F.3d 764, 772 (7th Cir. 2019). Hudson currently resides in Minnesota,

and he has not presented any evidence that he has plans to return to Joliet. Nor has he alleged an

ongoing or imminent harm. 3 Although an exception exists for actions that are “capable of


3
  To the extent Hudson claims harm from the City’s impoundment of his car, the record does not support
a finding that other remedies at law, including monetary damages, would not appropriately compensate

                                                   9
repetition, yet evading review,” that exception does not apply here because “the mere physical or

theoretical possibility of [Hudson’s car] being improperly towed is insufficient.” Holstein v. City

of Chicago, 29 F.3d 1145, 1147–48 (7th Cir. 1994). The Court therefore finds Hudson’s request

for a permanent injunction is moot.

                                            CONCLUSION

        For the foregoing reasons, the Court grants Defendants’ motion for summary judgment

[51]. The Court enters judgment for Defendants on Hudson’s retaliation, unlawful search, and

Monell claims (Counts One, Two, and Three). The Court dismisses Hudson’s request for a

permanent injunction (Count Ten) without prejudice for lack of subject matter jurisdiction. The

Court terminates this case.




Dated: April 8, 2020                                             ______________________
                                                                 SARA L. ELLIS
                                                                 United States District Judge




Hudson for any harm arising from the impoundment. See LAJIM, LLC v. Gen. Elec. Co., 917 F.3d 933,
944 (7th Cir. 2019) (plaintiff must demonstrate that “remedies available at law, such as monetary
damages, are inadequate to compensate for that injury” to obtain injunctive relief (quoting eBay Inc. v.
MercExchange, L.L.C., 547 U.S. 388, 391 (2006))).

                                                   10
